166 F.3d 349
98 CJ C.A.R. 5969
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Terry Lynn NICHOLS, Defendant-Appellant.
No. 98-1246.
United States Court of Appeals, Tenth Circuit.
Nov. 18, 1998.

ORDER AND JUDGMENT*
PER CURIAM.


1
After examining the preliminary record and materials on file, this panel has determined unanimously that oral argument is unnecessary in this matter.  See Fed.R.App.P. 34(f) and 10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Defendant Terry Lynn Nichols appeals from the district court's June 24, 1998 order rescinding certain restrictions which prohibited the government from operating fully with state authorities investigating the bombing of the Alfred P. Murrah federal building on April 19, 1995.  The issue which Mr. Nichols raises on appeal is the exact same one addressed in appeal number 98-1247, United States v. McVeigh, 157 F.3d 809 (10th Cir.1998).  In that published decision, we held the district court did not abuse its discretion in lifting the prior prohibition on cooperation with state authorities.  Id. at 815.


3
Mr. Nichols joined that parallel proceeding as an intervenor on August 17, 1998.  He filed briefs as well as a petition for rehearing.  Relying on our opinion in number 98-1247, we now affirm the district court's decision with respect to this appeal.  The stay entered in this matter via our order of July 7, 1998, is dissolved.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3